          Case 1:17-cv-00103-TJC Document 60 Filed 05/15/19 Page 1 of 19



Domenic A. Cossi
Jory C. Ruggiero
WESTERN JUSTICE ASSOCIATES PLLC
303 West Mendenhall Street Suite 1
Bozeman, MT 59715
(406) 587-1900
domenic@westernjusticelaw.com
jory@westernjusticelaw.com

Attorneys for Defendant/Counterclaimant Kinkaid

                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION



UNITED FIRE & CASUALTY                  Cause No. DV-17-103-BLG-SPW-TJC
COMPANY,


          Plaintiff/Counterclaim
          Defendant,
                                        DEFENDANT/COUNTERCLAIMANT
                                           KINKAID’S STATEMENT OF
    vs.                                       UNDISPUTED FACTS


KINKAID CIVIL
CONSTRUCTION LLC,


          Defendant/Counterclaimant.
        Case 1:17-cv-00103-TJC Document 60 Filed 05/15/19 Page 2 of 19



      In accordance with Rule 56.1(a), Local Rules of Procedure of the United

States District Court for the District of Montana, Defendant/Counterclaimant

Kinkaid, by and through his counsel of record, submit this Statement of

Undisputed Facts in support of Defendant/Counterclaimant Kinkaid’s Motion for

Partial Summary Judgment on Counts I and II of Counterclaim.

      1.     Defendant/Counterclaimant Kinkaid Civil Construction, Inc.

(Kinkaid) plans and installs civil infrastructure of all types. (Exh. 1, Aff. Ty

Borum, ¶ 4, (May 10, 2019)).

      2.     Kinkaid was founded in Arizona in 2011 and expanded to Montana in

2015. (Exh. 1, Aff. Ty Borum, ¶ 3).

      3.     Kinkaid grew to employ 82 people in 2017 and was profitable every

year until 2017. (Exh. 1, Aff. Ty Borum, ¶ 5; and Exh. 2, p. 17-20, First

Supplemental Answer to Interrogatory No. 7 in Defendant/Counterclaimant’s First

Supplemental Response to United Fire and Casualty Company’s First Discovery

Requests to Kinkaid Civil Construction, dated February 14, 2019).

      4.     Kinkaid now employs 36 people and lost money in 2017 and 2018.

(Exh. 1, Aff. Ty Borum, ¶ 6; and Exh. 2, p. 18, First Supplemental Answer to

Interrogatory No. 7 in Defendant/Counterclaimant’s First Supplemental Response

to United Fire and Casualty Company’s First Discovery Requests to Kinkaid Civil

Construction, dated February 14, 2019).



Defendant/Counterclaimant Kinkaid’s Statement of Undisputed Facts         Page 2
        Case 1:17-cv-00103-TJC Document 60 Filed 05/15/19 Page 3 of 19



      5.     At all times relevant to this lawsuit, Kinkaid carried a Commercial

General Liability (CGL) insurance policy with United Fire & Casualty Company

(United Fire). (Exh. 3, Aff. Jake Grover, ¶ 5, (May, 8, 2019)).

      6.     The Commercial General Liability Policy was procured by Jake

Grover, an insurance broker and principal with Commercial West Insurance

Agency. (Exh. 3, Aff. Jake Grover, ¶ 5-12).

      7.     In March 2016, the City of Billings issued for bidding the Contract

Plans and Specifications for the City of Billings W.O. 16-07, Interstate 90 Water

Main Crossing Project (the project). The Interstate 90 Water Main Crossing

Project would be approximately 3,020 lineal feet of 24-inch diameter trunk water

main from the intersection of Gabel Road and South 24th Street to the intersection

of Elysian Road and East Lane. The project included a horizontal bore under

Interstate 90, a railway and a frontage road. (Exh. 1, Aff. Ty Borum, ¶ 7; and Exh.

4, Invitation to Bid, KINK 000168 through KINK 000173, produced in

Defendant/Counter-Claimant’s Response to United Fire and Casualty Company’s

1st Discovery Requests to Kinkaid Civil Construction, dated October 5, 2018.)

      8.     In early 2016, Jake Grover informed United Fire of Kinkaid’s

upcoming projects in Montana, including the Billings Water Main Project. (Exh. 3,

Aff. Jake Grover, ¶ 7).




Defendant/Counterclaimant Kinkaid’s Statement of Undisputed Facts      Page 3
        Case 1:17-cv-00103-TJC Document 60 Filed 05/15/19 Page 4 of 19



      9.     United Fire issued a revised declarations page in August of 2017,

showing coverage and endorsements for the project in Montana under the CGL

policy. (Exh. 3, Aff. Jake Grover, ¶ 8).

      10.     Kinkaid paid an additional revised premium of $11,419 based on the

following business activities in which Kinkaid engages:

                • Conduit Construction For MT

                • Contractors Exec Supvrs For MT

                • Contractors Subcontracted Work - MT

                • Sewer Mains and Connections – MT

                • Water Mains or Connections – MT

(Exh. 3, Aff. Jake Grover, ¶ 9).

      11.    United Fire never sent Kinkaid an updated Montana declarations page

after the Montana risk area was added to the policy. (Exh. 1, Aff. Ty Borum, ¶ 10).

      12.    United Fire never provided this Court with an updated declarations

page or policy showing the Montana coverage and endorsements applicable to

Montana. (See Doc. 20-3, the Policy without the revised declarations page).

      13.    On May 6, 2019, Jake Grover was able to locate the 2016 revised

declarations page in his hard files. A true and accurate copy of the revised

declarations page showing coverage and endorsements “applicable to Montana.” is




Defendant/Counterclaimant Kinkaid’s Statement of Undisputed Facts       Page 4
        Case 1:17-cv-00103-TJC Document 60 Filed 05/15/19 Page 5 of 19



attached to Grover’s Affidavit as Exhibit A. (Exh. 3, Aff. Jake Grover and Exh. A

to the Affidavit).

      14.    The endorsements “applicable to Montana” include “Comm General

Liab Supplemental Decs-Addl Insureds.” (Exh. 3, Aff. Jake Grover and Exh. A to

the Affidavit).

      15.    A true and accurate, but incomplete, copy of the CGL policy can be

found at Doc. 20-3.

      16.    At a minimum, the CGL policy also includes the revised declarations

page found in the Affidavit of Jake Grover at Exhibit A. (Exh. A to Exh. 3, Aff.

Jake Grover).

      17.    Neither the Policy nor the revised declarations page contains a choice

of law provision. (Doc. 20-3; and Exh. A to Exh. 3, Aff. Jake Grover).

      18.    On March 29, 2016, Kinkaid bid for the contract to build a water main

under Interstate 90 in Billings, Montana. (Exh. 1, Aff. Ty Borum, ¶ 11; and Exh. 5,

Bid Form, KINK 000464 through KINK 000477, produced in Defendant/Counter-

Claimant’s Response to United Fire and Casualty Company’s 1st Discovery

Requests to Kinkaid Civil Construction, dated October 5, 2018).

      19.    On April 25, 2016, Kinkaid was awarded the bid for the Billings

Water Main Project. (Exh. 1, Aff. Ty Borum, ¶ 12; Exh. 6, Agreement Form,

KINK 000478 through KINK 000485, produced in Defendant/Counter-Claimant’s



Defendant/Counterclaimant Kinkaid’s Statement of Undisputed Facts        Page 5
        Case 1:17-cv-00103-TJC Document 60 Filed 05/15/19 Page 6 of 19



Response to United Fire and Casualty Company’s 1st Discovery Requests to

Kinkaid Civil Construction, dated October 5, 2018).

      20.       The contract with the City of Billings required Kinkaid to provide the

following insurance:




                                                      CONTRACTOR'S INSURANCE GUIDE

            wmal'il! Gtnml Uabil!!y
                                Occurnnco Poky
                              Claims-· Polky (follow""!) date _ _ _ _ _ _ _J
                Eec:h Oc:QitTtnc:e ...- - - · - - - · · - - -..- - · - · - -..- · - · - · .....- ......_,,..._ ••,_,__, ........- -..---·-·$1,S00,000.00
                Genond Agnopte lncludins Umb:ella
                Producu/Cornpleted                                   .......................... - ...................___............- -......- ... $3,000,000.00

                                Premfsts/OperatloN
                                                          Operations
                                Contractual U.bll!ty
                                Und-nd
                                Exploslon and Collapse                          r£R PROJECT AGGREGATE ENDORSEMENT
                                Blasllng
                                lndlpendent CGntratOors        cave,....
                               lltold Fonn "'-tY °'"-
                               -



                               -
                                --Plllky
                               "'-rtv   ln)l.ly
                                        Damaced Dlductlblo (not to IOllOtld $5,00000) $_ _ __ __

                                                                  f.Ammtrdl! Aulomobk
                                            · adequate Rmits lnekd1c umbrella . ..__.._ _ _ _                                  -----$1,500,ll00.00
                               Hind Automobile uabllit'( lndlllllrc ·--···-·····---··-··--··---··--si.sco.ooom
                               Nol>-Ownfd Automobile U.bllfty lnducln& umbrelll ....... _ ....- ..---·--····-Sl.S00.000.00
                                                                 Wodcla' eornocns1!1a!!
                               Octupatlonal Aclddent/Olsease .. ,_..............................,..___________·-···-····-..-·····- Statutory
                               E'n'fll¥f's U.blllty lndudJnt umbrella .................................................- ................. $1,500.000.00
                               (Attach certlflcate)
                                                                    Otbcc Rcqulrtmtnts
                               Company Ratina (A.M. Best) 8+ VI or Bolter
                               ii().OI'{ canc.1i.t1on   a ....
                                                                    Add!!IQOll IDlll!!d'J
                               Ownet/Atdoltett/&lf!ltlHr Namod 1s Addltlonal lnswwd (City ot Blllnss roqUlres
                               INt tt../ be Nlmod as 1n addltlonll pttmary and nM-COnltibuWy 1 - . )
            0wnm Ind ""1l!!C!OD Prote¢'«
                          Sl.ll00.000 oo Eacti oa..n...., Sl,000.000.00 AartPte
                           Clrde One (&ldorsementl ot (Sepotlti
                               Asopome pollcyshal haw the Otyaf 8111i ... as the namodim>ftd. Attadi
                               Cart.1"ate to th& checkkt.




                                                                            ac.1

                                                                                                                          KINK 000492




Defendant/Counterclaimant Kinkaid’s Statement of Undisputed Facts                                                                                                  Page 6
        Case 1:17-cv-00103-TJC Document 60 Filed 05/15/19 Page 7 of 19



(Exh. 7, Contractor’s Insurance Guide, KINK 000492, produced in

Defendant/Counter-Claimant’s Response to United Fire and Casualty Company’s

1st Discovery Requests to Kinkaid Civil Construction, dated October 5, 2018).

      21.    Kinkaid’s contract with the City of Billings confirmed that Billings

was and additional insured. The applicable “certificate of liability” indicated:

      The City of Billings W.O. 16-07, Interstate 90 Water Main Crossing
      Project. Intersection of Gabel Rd & South 24th St to Intersection of
      Elysian Rd and East Lane. City of Billings, Sanderson Stewart and
      Architect are included as additional insured for general liability and
      auto liability as required by written contract per policy terms and
      conditions. Insurance is primary and non-contributory where required
      by written Contract. Umbrella is follow form. Waiver of subrogation
      applies to general liability, auto liability and workers compensation in
      favor of the certificate holder and where required by written contract.

(Exh. C attached to Exh. 3, Aff. Jake Grover, ¶ 12).

      22.    Because the water main project travelled under a freeway, railroad

and frontage road, horizontal drilling was required to prevent interruptions in

interstate commerce and travel. (Exh. 1, Aff. Ty Borum, ¶ 14; Exh. 4, Invitation to

Bid, at KINK 172; and Exh. 8, Fusible Polyvinyl Chloride Pipe Installation by

Horizontal Directional Drilling (HDD) or as Carrier Pipe for Jack and Bore, KINK

000264 through KINK 000283, produced in Defendant/Counter-Claimant’s

Response to United Fire and Casualty Company’s 1st Discovery Requests to

Kinkaid Civil Construction, dated October 5, 2018).




Defendant/Counterclaimant Kinkaid’s Statement of Undisputed Facts        Page 7
        Case 1:17-cv-00103-TJC Document 60 Filed 05/15/19 Page 8 of 19



      23.    Kinkaid’s contract with the City of Billings contained the following

requirements that Kinkaid repair any damage caused to roads or by subsidence:


      The pipe shall be installed in a manner that does not cause upheaval,
      settlement, cracking, or movement and distortion of surface features.
      Any damages caused by the Contractor’s operations shall be corrected
      by the Contractor. (KINK 280).


      The Contractor shall protect and in the case of any damage repair the
      existing structures, concrete, or other property at the Contractor’s
      expense. Any fences destroyed during construction shall be repaired
      to satisfaction of the Owner. Any delay, additional work, or extra cost
      to the Contractor caused by existing underground installations shall
      not constitute a claim for extra work, additional payment, or damages.
      (KINK 223).

(Exh. 8, Fusible Polyvinyl Chloride Pipe Installation by Horizontal Directional

Drilling (HDD) or as Carrier Pipe for Jack and Bore, at KINK 280; and Exh. 9,

Special Provisions, at KINK 223, produced in Defendant/Counter-Claimant’s

Response to United Fire and Casualty Company’s 1st Discovery Requests to

Kinkaid Civil Construction, dated October 5, 2018).

      24.    Kinkaid subcontracted with Denny’s Electric & Motor Repair, Inc.

(Denny’s) to conduct the horizontal drilling under the roadways and railroad (the

bore) and pull the water main through the bore. (Exh. 1, Aff. Ty Borum, ¶ 15; and

Exh. 10, Kinkaid Civil Construction Master Subcontract Agreement and

Addendums, KINK 000602 through KINK 000631, produced in




Defendant/Counterclaimant Kinkaid’s Statement of Undisputed Facts      Page 8
        Case 1:17-cv-00103-TJC Document 60 Filed 05/15/19 Page 9 of 19



Defendant/Counter-Claimant’s Response to United Fire and Casualty Company’s

1st Discovery Requests to Kinkaid Civil Construction, dated October 5, 2018).

      25.    Denny’s began the bore on July 18, 2016. On August 1, 2016 it

completed the bore, but did not insert the pipe for the water main through the bore.

(Exh. 1, Aff. Ty Borum, ¶¶ 16-17; and ECF Doc 20, Plaintiff/Counterclaim

Defendant’s Supplemental Complaint for Declaratory Judgment, ¶ 7(c), filed

November 28, 2017).

      26.    Due to Denny’s leaving the job, Kinkaid inserted the water pain into

the casing. (Exh. 1, Aff. Ty Borum, ¶ 17).

      27.    On August 8, 2016, Kinkaid conducted a hydrostatic pressure test of

the water main, in which pressurized water was run into the pipe at 200 psi. The

pipe had to hold for 2 hours. Unfortunately, it did not. The water main failed and

collapsed. (Exh. 1, Aff. Ty Borum, ¶ 18).

      28.    Kinkaid immediately notified the authorities of the failure. This

included railroad, federal and state highway and railway authorities, as well as the

City of Billings. (Exh. 1, Aff. Ty Borum, ¶ 19).

      29.    Kinkaid also immediately notified its insurance agent, Jake Grover, of

the failure and likely subsidence. (Exh. 1, Aff. Ty Borum, ¶ 20; and Exh. 3, Aff.

Jake Grover, ¶ 13-14).




Defendant/Counterclaimant Kinkaid’s Statement of Undisputed Facts       Page 9
       Case 1:17-cv-00103-TJC Document 60 Filed 05/15/19 Page 10 of 19



      30.    One of the methods that United Fire allows for notification of a claim

is by an insured notifying their insurance agent. See

https://www.ufginsurance.com/report-a-claim. (Exh. 1, Aff. Ty Borum, ¶ 21).

      31.    On August 22, 2016, Jeff Heidner, with Sanderson Stewart, the

project engineer overseeing the project, notified Kinkaid of subsidence to the

freeway and frontage road and Kinkaid began a plan to repair it. (Exh. 1, Aff. Ty

Borum, ¶ 22, and Exh. A attached to the Affidavit, at p. 3, KINK 002145).

      32.    Also on August 22, 2016, the Montana Rail Link Master completed an

inspection of the railroad, notified Kinkaid of the subsidence and that the

subsidence had to be corrected for safety reasons. (Exh. 1, Aff. Ty Borum, ¶ 23,

and Exh. A attached to the Affidavit, at p. 4, KINK 001778).

      33.    Pursuant to its contract with the City of Billings, Kinkaid set about

repairing the subsidence, as a failure to do so would result in thousands of dollars

in damages a day to the railroad and highway departments and could result in

significant injuries and property damage if any accidents occurred due to the

subsidence. (Exh. 1, Aff. Ty Borum, ¶ 25).

      34.    On November 22, 2016, the Montana Department of Transportation

informed the project engineer that Interstate 90 would need to be “leveled as soon

as a contractor is available,” who then informed Kinkaid of the requirement. (Exh.




Defendant/Counterclaimant Kinkaid’s Statement of Undisputed Facts       Page 10
       Case 1:17-cv-00103-TJC Document 60 Filed 05/15/19 Page 11 of 19



1, Aff. Ty Borum, ¶ 24, and Exh. A attached to the Affidavit, at p. 24, KINK

002146).

      35.    Kinkaid complied with its obligations and fixed the subsidence to the

railroad, I-90 and the frontage road as required by various authorities. (Exh. 1, Aff.

Ty Borum, ¶ 25).

      36.    Failure to repair the damages and finish the project would also result

in liquidated damages of $1,500 a day. (Exh. 1, Aff. Ty Borum, ¶ 26; and Exh. 6,

Agreement Form, page 2, 4.03 Liquidated Damages, ¶ A, KINK 000478 through

KINK 000485, produced in Defendant/Counter-Claimant’s Response to United

Fire and Casualty Company’s 1st Discovery Requests to Kinkaid Civil

Construction, dated October 5, 2018).

      37.    Kinkaid and Jake Grover, believing the failure was due to Denny’s

failures or omissions, submitted a claim to Western National Mutual Insurance

Company (Western National), Denny’s insurance carrier. (Exh. 1, Aff. Ty Borum,

¶ 27; Exh. 3, Aff. Jake Grover, ¶¶ 15-16; and Exh. 11, e-mail to Christina Maynard

of September 29, 2016, KINK-UF 000031 through KINK-UF 000032, produced in

Defendant/Counter-Claimant’s Response to United Fire and Casualty Company’s

1st Discovery Requests to Kinkaid Civil Construction, dated October 5, 2018).




Defendant/Counterclaimant Kinkaid’s Statement of Undisputed Facts      Page 11
       Case 1:17-cv-00103-TJC Document 60 Filed 05/15/19 Page 12 of 19



      38.    Western National denied the request for coverage for the subsidence

repair on January 13, 2017, but also asked for more information to evaluate the

claim. (Exh. 1, Aff. Ty Borum, ¶ 28).

      39.    Kinkaid provided that information, but Western National denied the

claim again on April 26, 2017. (Exh. 1, Aff. Ty Borum, ¶ 29; and Exh. 12, KINK-

UF 000139 through KINK-UF 000146, produced in Defendant/Counter-

Claimant’s Response to United Fire and Casualty Company’s 1st Discovery

Requests to Kinkaid Civil Construction, dated October 5, 2018).

      40.    Foreseeing Western National’s denial, Grover recommended that

Kinkaid turn to United Fire, as its insurer, and submitted a claim on April 24, 2017

(hereinafter referred to as the subsidence claim). (Exh. 1, Aff. Ty Borum, ¶ 30;

Exh. 3, Aff. Jake Grover, ¶ 18-19; and Exh. 13, General Liability Notice of

Occurrence/Claim, KINK-UF 000001- KINK-UF 000002, produced in

Defendant/Counter-Claimant’s Response to United Fire and Casualty Company’s

1st Discovery Requests to Kinkaid Civil Construction, dated October 5, 2018).

      41.    United Fire acknowledged the claim on April 24, 2017. (Exh. 1, Aff.

Ty Borum, ¶ 33, and Exh. B attached to the Affidavit, at pp. 6-21; and Exh. 3, Aff.

Jake Grover, ¶ 20).

      42.    In conjunction with making the claim, Jake Grover emailed

documentation of Kinkaid’s subsidence damages to Craig Hetland with United Fire



Defendant/Counterclaimant Kinkaid’s Statement of Undisputed Facts     Page 12
       Case 1:17-cv-00103-TJC Document 60 Filed 05/15/19 Page 13 of 19



and informed United Fire that those damages were ongoing. (Exh. 3, Aff. Jake

Grover, and Exh. D attached to the Affidavit).

      43.    Despite United Fire’s acknowledgment and the ongoing nature of the

repairs, United Fire did not affirm or deny coverage for the claim. (Exh. 1, Aff. Ty

Borum, ¶ 34; and Exh. 3, Aff. Jake Grover, ¶ 22-23).

      44.    Between May and August 2017, Kinkaid incurred an additional

$357,765.70 in subsidence related damages. (Exh. 1, Aff. Ty Borum, ¶ 36).

      45.    United Fire never sent an adjuster to the construction site or advised

Kinkaid that it could not continue with the required construction as a condition of

coverage. (Exh. 1, Aff. Ty Borum, ¶ 37; and Exh. 3, Aff. Jake Grover, ¶ 23).

      46.    Kinkaid, Kinkaid’s attorneys and Jake Grover corresponded with

United Fire multiple times requesting coverage and direction on the subsidence

claim. (Exh. 1, Aff. Ty Borum, ¶ 38, and Exh. B attached to the Affidavit; Exh. 3,

Aff. Jake Grover, ¶¶ 21-24, and Exh. D and E attached to the Affidavit; and Exh.

14, KINK-UF 000016-29 produced in Defendant/Counter-Claimant’s Response to

United Fire and Casualty Company’s 1st Discovery Requests to Kinkaid Civil

Construction, dated October 5, 2018 and KINK-UF 531-532 and KINK-UF 536-

537 Defendant/Counter-Claimant’s Second Supplemental Response to United Fire

and Casualty Company’s 1st Discovery Requests to Kinkaid Civil Construction,

dated March 1, 2019).



Defendant/Counterclaimant Kinkaid’s Statement of Undisputed Facts      Page 13
       Case 1:17-cv-00103-TJC Document 60 Filed 05/15/19 Page 14 of 19



      47.    United Fire changed adjusters handling the claim multiple times and

did not affirm or deny coverage in April, May, June, July or August 2017 while the

required construction was occurring. (Exh. 1, Aff. Ty Borum, ¶ 39).

      48.    On March 13, 2017, Denny’s sued Kinkaid for payment (hereinafter

referred to as the Denny’s claim). Kinkaid submitted the lawsuit to United Fire for

a defense. United Fire hired an attorney to represent Kinkaid. (Exh. 1, Aff. Ty

Borum, ¶ 40; and ECF Doc 14, Statement of Stipulated Facts, at ¶¶ 2, 4-6, filed

October 17, 2017).

      49.    On July 31, 2017, United Fire filed this action to dispute its duty to

defend that lawsuit. (Exh. 1, Aff. Ty Borum, ¶ 41; and ECF Doc. 1).

      50.    On August 29, 2017 Kinkaid counterclaimed for United Fire’s failure

to adjust the subsidence claim. (Exh. 1, Aff. Ty Borum, ¶ 42; and ECF Doc 4,

Defendant’s Answer to Plaintiff’s Complaint for Declaratory Judgment,

Counterclaim and Request for Trial By Jury).

      51.     On November 3, 2017, January 16, 2018, February 7, 2018, April 30,

2018, October 15, 2018 and October 25, 2018, Kinkaid’s attorneys implored

United Fire to provide the coverage available in the policy. (Exh. 14, KINK-UF

000016-29 produced in Defendant/Counter-Claimant’s Response to United Fire

and Casualty Company’s 1st Discovery Requests to Kinkaid Civil Construction,

dated October 5, 2018 and KINK-UF 531-532 and KINK-UF 536-537



Defendant/Counterclaimant Kinkaid’s Statement of Undisputed Facts       Page 14
       Case 1:17-cv-00103-TJC Document 60 Filed 05/15/19 Page 15 of 19



Defendant/Counter-Claimant’s Second Supplemental Response to United Fire and

Casualty Company’s 1st Discovery Requests to Kinkaid Civil Construction, dated

March 1, 2019).

      52.    In the November 3, 2017 correspondence, Kinkaid offered to assign

United Fire any claims against Denny’s Insurer, Western National. (Exh. 14,

KINK-UF 531-532, produced in Defendant/Counter-Claimant’s Second

Supplemental Response to United Fire and Casualty Company’s 1st Discovery

Requests to Kinkaid Civil Construction, dated March 1, 2019).

      53.    This Court set a Scheduling Order on October 24, 2017. (ECF Doc 17,

Scheduling Order, filed October 24, 2017).

      54.     The parties conducted discovery and submitted expert reports on

September 14, 2018 pursuant to ECF Doc 17, Scheduling Order, filed October 24,

2017, and Kinkaid provided a supplemental expert report on March 29, 2019 as

KINK-UF 635 through 642 produced in Defendant/Counter-Claimant’s Third

Supplemental Response to United Fire and Casualty Company’s 1st Discovery

Requests to Kinkaid Civil Construction, dated March 29, 2019. (Exh. 15,

Defendant’s Expert Witness Disclosure, dated September 14, 2018 and

Supplemental Expert Report, dated March 18, 2019).

      55.    United Fire’s claims handling manual requires that adjusters provide

written claims determinations via certified mail and no other form of



Defendant/Counterclaimant Kinkaid’s Statement of Undisputed Facts       Page 15
       Case 1:17-cv-00103-TJC Document 60 Filed 05/15/19 Page 16 of 19



communication will suffice for a claims determination. (Exh. 16, United Fire’s

Claims Manual, at 124).

      56.    United Fire’s claims handling manual states that “Occasionally, a

policyholder will of his own volition settle a property damage claim. If, upon

investigation, we find it to be a case where he was legally liable and payment was

reasonable, it will be our obligation to reimburse the policyholder.” (Exh. 16,

United Fire’s Claims Manual, at 165).

      57.    United Fire failed to provide a formal denial of the subsidence claim

until November 21, 2018, after the close of discovery. (Exh. 1, Aff. Ty Borum, ¶

43; and Exh. 17, KINK-UF 538 through KINK-UF 548, produced in

Defendant/Counter-Claimant’s Second Supplemental Response to United Fire and

Casualty Company’s 1st Discovery Requests to Kinkaid Civil Construction, dated

March 1, 2019).

      58.    Kinkaid’s attorneys then determined they were witnesses to United

Fire’s ongoing bad faith and Kinkaid found new attorneys. (Exh. 1, Aff. Ty

Borum, ¶ 44; and ECF Doc 33, Defendant’s Notice of Substitution of Counsel,

filed January 10, 2019).

      59.    The parties agreed to vacate the remaining schedule so Kinkaid’s new

attorneys could get up to speed. (ECF Doc 34, Plaintiff’s Unopposed Motion to

Vacate Scheduling Order, filed January 10, 2019).



Defendant/Counterclaimant Kinkaid’s Statement of Undisputed Facts      Page 16
         Case 1:17-cv-00103-TJC Document 60 Filed 05/15/19 Page 17 of 19



      60.     United Fire also indicated that it intended to add Western National as

a third-party Defendant. The Court gave it until February 1, 2019 to make its

Motion to Amend. (ECF Doc 37, Order, filed January 17, 2019).

      61.     United Fire did not make the Motion to Amend. (ECF Doc 38,

Plaintiff’s Unopposed Motion to Establish New Scheduling Order, filed March 11,

2019).

      62.     Kinkaid recently supplemented discovery as its year-end financial

situation was reconciled. Kinkaid closed 2018 with 36 employees, down from 82

in 2017. Kinkaid has lost millions of dollars and people have lost their jobs due to

United Fire’s failure to timely and correctly adjust the subsidence claim. (Exh. 1,

Aff. Ty Borum, ¶ 45; and Exh. 2, pp. 17-20, Defendant/Counter-Claimant’s First

Supplemental Response to United Fire and Casualty Company’s 1st Discovery

Requests to Kinkaid Civil Construction, Interrogatory No. 7 and First

Supplemental Answer to Interrogatory No. 7).

      63.     To date, Kinkaid has incurred the following expenses on subsidence

related repairs:

      •       $405,085.92 in payments Kinkaid has made to

              subcontractors/material’s suppliers.

      •       $87,509.60 in labor and equipment cost Kinkaid expended in

              repairing the subsidence damages.


Defendant/Counterclaimant Kinkaid’s Statement of Undisputed Facts       Page 17
       Case 1:17-cv-00103-TJC Document 60 Filed 05/15/19 Page 18 of 19



      •      $118,265.63 mark-up for overhead for the labor/equipment cost.

(Exh. 1, Aff. Ty Borum, ¶ 46).

      64.    Of the subsidence related repairs:

                • 93,990.10 is the cost of the replacement water main and bore.

                    The cost of the replacement bore was actually $213,651.60.

                    The cost claimed by Kinkaid this lawsuit reflects a subtraction

                    of the Denny’s contractual amount because that amount was

                    withheld due to Denny’s breach of contract and used to pay

                    Drillrite for the replacement bore.

(Exh. 1, Aff. Ty Borum, ¶ 47).

      65.    Kinkaid also may have to do warranty work on the subsidence

damages in the future. (Exh. 1, Aff. Ty Borum, ¶ 48).

      DATED this 15th day of May, 2019.


                                 WESTERN JUSTICE ASSOCIATES, PLLC

                                 By: /s/ Domenic A. Cossi
                                    Domenic A. Cossi
                                   Attorney for Defendant and
                                        Counterclaim Plaintiff




Defendant/Counterclaimant Kinkaid’s Statement of Undisputed Facts      Page 18
        Case 1:17-cv-00103-TJC Document 60 Filed 05/15/19 Page 19 of 19



                          CERTIFICATE OF SERVICE


       I hereby certify that on this 15th day of May, 2019, a true and correct copy of
this document was served on the following person(s) by:


_1,2_         CM/ECF
_____         Hand Delivery
_____         Mail
_____         Overnight Delivery Service
_____         Fax
_____         E-Mail

1.      Clerk of U.S. District Court

2.      Katherine S. Huso
        MATOVICH, KELLER & HUSO, P.C.
        2812 1st Avenue North, Suite 225
        P.O. Box 1098
        Billings, MT 59103-1098
        khuso@mkhattorneys.com
        Attorney for Plaintiff/Counter Defendant


                                               By: /s/ Domenic A. Cossi
                                                  Domenic A. Cossi




Defendant/Counterclaimant Kinkaid’s Statement of Undisputed Facts       Page 19
